                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

ELLEN ALLICKS d/b/a ALLICKS                  )
EXCAVATING,                                  )
ROGER BIAS,                                  )
ARNO GRAVES,                                 )
DAVID GUEST,                                 )
SHAWN HORNBECK,                              )
LARRY MUHS,                                  )
RON NASH,                                    )
BRIAN NELMS,                                 )
WAYNE RUPE,                                  )
ADAM SEVY,                                   )
ANTHONY SHAW,                                )
RUSTY SHAW,                                  )
TIM SULLIVAN,                                )
ROBERT THIRY,                                )
TODD VOHS, and                               )
ROBERT WITHER,                               )
on behalf of themselves                      )
and others similarly situated,               )
                                             )
                      Plaintiffs,            )
                                             )      Case No.
       v.                                    )
                                             )
OMNI SPECIALTY PACKAGING, LLC,               )
                                             )
O’REILLY AUTOMOTIVE                          )      JURY TRIAL DEMANDED
STORES, INC. d/b/a                           )
O’REILLY AUTO PARTS,                         )
                                             )
and                                          )
                                             )
OZARK AUTOMOTIVE                             )
DISTRIBUTORS, INC.,                          )
                                             )
                      Defendants.            )

                                CLASS ACTION COMPLAINT

       COME NOW Plaintiffs, on behalf of themselves and all others similarly situated, and for

their Class Action Complaint state and allege as follows:




            Case 4:19-cv-01038-DGK Document 1 Filed 12/30/19 Page 1 of 38
                                        INTRODUCTION

       1.       For years, Defendants have deceptively and misleadingly labeled, marketed and

sold tractor hydraulic fluid as “303” fluid meeting “303” specifications when, in fact, the “303”

designation is obsolete and 303 specifications have not been available for over forty (40) years.

Defendants have also deceptively and misleadingly labeled, marketed and sold tractor hydraulic

fluid as meeting certain manufacturer specifications and providing certain anti-wear and protective

benefits when, in fact, Defendants knew, or should have known, the fluid they were selling did not

meet all listed manufacturer specifications and did not contain the anti-wear and protective

properties required in tractor hydraulic fluid.

       2.       Tractor Hydraulic Fluid (THF) is a multifunctional lubricant that has been

manufactured for and used in tractors and equipment for over fifty (50) years. It is designed to act

as a hydraulic fluid, transmission fluid and gear oil for this equipment. In the 1960s and early

1970s, John Deere (Deere) manufactured a popular and widely used THF called JD-303 or simply

“303,” and the term “303” became synonymous with the John Deere name and this high-quality

and effective THF product.

       3.       Sperm whale oil was an essential ingredient in Deere’s 303 THF. In the mid-1970s,

the passage of laws protecting endangered species outlawed the use of sperm whale oil. Deere

was forced to manufacture a new tractor hydraulic fluid with additives that would be both effective

and affordable. Deere’s “303” formula could no longer be manufactured or sold, and because its

essential ingredient—sperm whale oil—could no longer be used, the designation became obsolete

and there are no specifications available for “303” tractor hydraulic fluids.

       4.       After Deere stopped producing and selling its 303 THF, Deere manufactured and

sold several THF products with certain ingredient, viscosity, anti-wear and detergent additive



                                                  2

            Case 4:19-cv-01038-DGK Document 1 Filed 12/30/19 Page 2 of 38
specifications, including J14B, J20A and J20B. The J14B specification became obsolete in the

late 1970s. During the time the J20A/B specifications were in use, Deere used a licensing program

called Quatrol to police the quality of THF products in the marketplace. The Quatrol program

required blenders and sellers of competing THF products to submit test data to Deere prior to the

use of the J20 specification on their product labels, to ensure the products met the advertised

specifications.

       5.         In the late 1980s or early 1990s, Deere abandoned the J20A/B specification as well.

Today, John Deere manufactures and sells THF meeting or exceeding a specification called J20C

or J20D (low viscosity). The J20C fluid is sold under the name “Hy-Gard,” and many other

manufacturers market and sell products meeting the J20C specification in order to compete with

John Deere. The following timeline illustrates the history of 303 THF:




       6.          John Deere discontinued the Quatrol program around the time J20A was

discontinued (approximately 1989). The subsequent lack of a quality control program or policing

of the products in the market resulted in a “free for all” with respect to the THF manufactured and

sold in the open market and the opportunity for unscrupulous manufacturers and sellers to falsely

                                                   3

            Case 4:19-cv-01038-DGK Document 1 Filed 12/30/19 Page 3 of 38
use the Deere specifications (and other manufacturers’ specifications) on the labels of the THF

products they sell.

       7.       Defendants deceptively and illegally trade on the obsolete and non-existent “303”

designation, the other obsolete J14B and J20A specifications, and the John Deere trade name that

was and has continued to be so prevalent in the industry. Because there is no known “303”

specification, there is no way for Defendants to truthfully claim their product meets or is in

compliance with any such specification.

       8.       Nonetheless, Defendants promote their 303 THF Product, O’Reilly 303 Tractor

Hydraulic Fluid (“303 THF Product”) and offer it for sale as an economically priced tractor

hydraulic fluid that meets many manufacturers’ specifications, has effective lubricant and anti-

wear additives and properties, and is safe for use in purchasers’ equipment. Defendants’ 303 THF

Product was sold with eye-catching photos of modern tractors and industrial equipment and was

also sold in bright, yellow 5-gallon buckets. By name dropping a list of equipment manufacturers,

Defendants sought and continue to seek to create an impression of quality and to take advantage

of consumers’ lack of understanding of the multitude of complex manufacturer specifications.

       9.       In addition to deceptively promoting a designation that is obsolete, Defendants use

poor quality base oils, waste oil, line flush, used motor oil and diluted additive packages in their

303 THF Product in order to keep production costs down and increase profits. As a result of the

inferior ingredients and this “down-treating” of addictive packages, Defendants’ 303 THF Product

not only lacks the required lubricant and protective benefits offered to purchasers, it actually causes

purchasers’ equipment to suffer increased wear and damage to the spiral gear, excessive wear in

the planetaries, improper and poor shifting, seal leakage, and improper operation of the wet brakes.

Despite use of these inferior ingredients and inadequate protective additives, Defendants’ 303 THF



                                                  4

            Case 4:19-cv-01038-DGK Document 1 Filed 12/30/19 Page 4 of 38
is labeled and marketed to unsuspecting purchasers as meeting manufacturer specifications and

providing certain benefits and anti-wear properties.

          10.   For years, Defendants’ conduct has harmed consumers like Plaintiffs, who

purchased the O’Reilly 303 Tractor Hydraulic Fluid, a product that was and is offered and sold as

an acceptable tractor hydraulic fluid that meets certain manufacturer specifications and as fluid

that is safe for use in farm, construction and logging equipment and having certain characteristics

and qualities that protect equipment from wear and damage.

          11.   In reality, instead of receiving a product that was an acceptable tractor hydraulic

fluid that met manufacturers’ specifications, Plaintiffs and other purchasers received a 303 THF

Product that, contrary to Defendants’ labeling, had no known specifications, had contents and

additives that varied, were unknown, were obsolete, did not possess the claimed protective

characteristics and/or did not meet one or more of the manufacturers’ specifications and therefore

caused consumers’ equipment damage and harm, increased wear, and caused consumers to

overpay for a product that was worthless and/or worth much less than the sale price. Like many

other consumers, Plaintiffs purchased Defendants’ 303 THF Product, and suffered damage as a

result.

          12.   In November 2017, because of the deceptive nature of the 303 THF products, the

failures of the products to meet any published specification, and the damage the products could

cause to consumers’ equipment, the State of Missouri’s Department of Agriculture, Division of

Weights and Measures, banned Defendants and all other manufacturers and sellers from offering

“303” THF products for sale in Missouri.




                                                 5

           Case 4:19-cv-01038-DGK Document 1 Filed 12/30/19 Page 5 of 38
       13.      In February of 2018, the State of Georgia’s Department of Agriculture’s Fuels &

Measures Division directed that all tractor hydraulic fluid labeled as “303” be removed from sale

by August 11, 2018.

       14.     In July of 2018, the State of North Carolina’s Department of Agriculture and

Consumer Services directed that all tractor hydraulic fluid labeled, claimed, or implied to meet the

obsolete John Deer “303” specifications be removed from sale by February 1, 2019.

                                            PARTIES

       15.     Plaintiff Ellen Allicks d/b/a Allicks Excavating is a citizen and resident of Illinois.

       16.     Plaintiff Roger Bias is a resident of West Virginia.

       17.     Plaintiff Arno Graves is a citizen and resident of Oklahoma.

       18.     Plaintiff David Guest is a citizen and resident of Alabama.

       19.     Plaintiff Shawn Hornbeck is a citizen and resident of Missouri.

       20.     Plaintiff Larry Muhs is a citizen and resident of Arkansas.

       21.     Plaintiff Ron Nash is a citizen and resident of Kansas.

       22.     Plaintiff Brian Nelms is a citizen and resident of Alabama.

       23.     Plaintiff Wayne Rupe is a citizen and resident of Iowa.

       24.     Plaintiff Adam Sevy is a citizen and resident of Missouri.

       25.     Plaintiff Anthony Shaw is a citizen and resident of Georgia.

       26.     Plaintiff Rusty Shaw is a citizen and resident of Georgia.

       27.     Plaintiff Tim Sullivan is a citizen and resident of Kentucky.

       28.     Plaintiff Robert Thiry is a citizen and resident of Texas.

       29.     Plaintiff Todd Vohs is a citizen and resident of Kansas.

       30.     Plaintiff Robert Wither is a resident of West Virginia.



                                                 6

         Case 4:19-cv-01038-DGK Document 1 Filed 12/30/19 Page 6 of 38
          31.    Defendant Omni Specialty Packaging, LLC (Omni) is for-profit company with its

principal place of business in Northbrook, Illinois. Defendant Omni has advertised and sold its

products throughout the United States.

          32.    Defendant O’Reilly Automotive Stores, Inc. (O’Reilly Stores) is a for-profit

corporation organized and existing under the laws of the State of Missouri, with its principal place

of business in Springfield, Missouri. Defendant O’Reilly Stores has stores throughout the United

States.

          33.    Defendant Ozark Automotive Distributors, Inc. (Ozark) is a for-profit corporation

organized and existing under the laws of the State of Missouri, with its principal place of business

in Springfield, Missouri. Defendant Ozark has advertised and sold its products throughout the

United States.

                                  JURISDICTION AND VENUE

          34.    The United States District Court for the Western District of Missouri has personal

jurisdiction over Defendants because Defendants transact business in Missouri, with their various

advertising methods and product sales directed toward Missouri residents.             Additionally,

Defendants O’Reilly Stores and Ozark are Missouri corporations with each having its principal

place of business in Missouri.

          35.    Federal jurisdiction is appropriate under the Class Action Fairness Act of 2005, 28

U.S.C. §1332(d). The amount in controversy in this action exceeds $5,000,000.00, exclusive of

interest and costs.

          36.    This action is filed in United States District Court for the Western District of

Missouri, which is an appropriate venue because the false representations, deceptive, dishonest,

and misleading practices and the unjust enrichment, occurred in Missouri and elsewhere



                                                  7

           Case 4:19-cv-01038-DGK Document 1 Filed 12/30/19 Page 7 of 38
throughout the United States. Additionally, Defendants O’Reilly Stores and Ozark are both

Missouri corporations with their principal place of business in Missouri.

                FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

       37.     Defendants O’Reilly Stores and Ozark (collectively, “O’Reilly”) are in the business

of selling and advertising for sale certain merchandise or retail products in trade or commerce at

retail stores throughout the United States.

       38.     Defendant Omni is in the business of manufacturing certain merchandise or retail

products which are to be sold in trade or commerce at retail stores throughout the United States.

       39.     During some or all of the time period from 2013 to the present, Defendants sold

and advertised a 303 THF Product in yellow buckets called O’Reilly 303 Tractor Hydraulic Fluid.

       40.     During some or all of the time period from 2013 to the present, Defendant Omni

manufactured and advertised the O’Reilly 303 Tractor Hydraulic Fluid sold by Defendants.

                 Defendants’ Deceptive Labeling, Marketing and Advertising

       41.     During some or all of the time period from 2013 to the present, the O’Reilly

Defendants and Omni offered for sale in stores throughout the United States the O’Reilly 303

Tractor Hydraulic Fluid product as an acceptable tractor hydraulic fluid meeting a wide number of

manufacturers’ specifications.

       42.     Defendants falsely and deceptively labeled, marketed and offered for sale the

O’Reilly 303 Tractor Hydraulic Fluid product (1) as a tractor hydraulic fluid formulated to resist

leakage; (2) as a tractor hydraulic fluid containing advanced detergent/dispersant, anti-wear, anti-

rust and anti-foam additives; (3) as a “true” multi-service oil providing excellent performance for

the majority of hydraulic, wet brake and transmission requirements of most equipment

manufacturers; (4) as providing excellent results for brake squawk, PTO clutch performance, rust



                                                 8

         Case 4:19-cv-01038-DGK Document 1 Filed 12/30/19 Page 8 of 38
protection, water sensitivity, extreme pressure anti-wear properties, and foam suppression; and (5)

as a fluid that may be used as a replacement fluid in equipment made by Allis-Chalmers, Massey

Ferguson, White, Allison, Case, International Harvester, Oliver, John Deere 303, Duetz, Ford and

Caterpillar.

       43.     Defendants’ labeling, marketing, advertising and sale of the 303 THF Product has

been widespread, continuous and contained on various signs, labels and advertisements throughout

the United States for years. Representative examples of Defendants’ labeling, marketing and

advertising materials are set forth below.

       44.     O’Reilly 303 Tractor Hydraulic Fluid was specifically labeled, marketed and

advertised as follows:




       45.     These representations were also contained in Defendants’ advertising circulars

and/or on Defendants’ websites.



                                                9

          Case 4:19-cv-01038-DGK Document 1 Filed 12/30/19 Page 9 of 38
         46.   By naming, labeling, marketing, advertising and selling the 303 THF Product in the

foregoing manner, and by describing the product using words such as “formulated,” “advanced,”

“multi-service” and “excellent performance,” Defendants sought to create, and did create, an

image in the minds of Plaintiff and other consumers that would lead a reasonable consumer to

conclude that Defendants’ 303 THF Product was completely safe and effective for use in

consumers’ equipment and all equipment made by the listed manufacturers.

         47.   Defendants’ product name, labeling, advertising and marketing of their 303 THF

Product was material to the reasonable consumer.

         48.   At the time of Defendants’ labeling, advertisements, marketing and other

representations, and as Defendants already knew, the representations regarding the 303 THF

Product were false, deceptive and misleading to consumers seeking to purchase tractor hydraulic

fluid.

         49.   The John Deere “303” designation is over 50 years old and has been obsolete for

many years. Certain ingredients of the original John Deere 303 fluid—such as sperm whale oil—

have been banned since the 1970s and are no longer available for use. As a result, manufacturers

have been unable to make and sell true “303” fluid for over forty (40) years and there are no known

specifications for 303 fluid. Defendants knew or should have known that at the time they were

marketing and selling the 303 THF Product during the Class Period, there were no specifications

available for “303” tractor hydraulic fluid and, therefore, claims that the 303 THF Product met

“303” specifications could not possibly be true, and Defendants had no way to ensure the accuracy

of representations that their 303 THF Product was in compliance with any known specifications.

         50.   As Defendants knew, or should have known, the 303 THF Product manufactured

by Defendants and sold in the yellow buckets was made with products that were not suitable for



                                                10

          Case 4:19-cv-01038-DGK Document 1 Filed 12/30/19 Page 10 of 38
use in blending a tractor hydraulic fluid, including poor quality base oils, waste oil, line flush or

used motor oil and/or that the 303 THF Product lacked some or al of the additives required to

provide the advertised “qualities,” including but not limited to rust protection and foam

suppression.

       51.      As Defendants knew, or should have known, the 303 THF Product manufactured

by Defendants and sold in the yellow buckets did not meet all current specifications (and failed to

meet certain obsolete specifications) for any manufacturers of farm, logging and construction

equipment. Alternatively, Defendants knew, or should have known, they had no basis on which

to sell the 303 THF Product as a tractor hydraulic fluid that met the specifications of all

manufacturers listed on the label because, on information and belief, either 1) Defendants’ test

data showed the viscosity, pour point and additive levels of the 303 THF fluids varied, was

inconsistent, and did not meet some or all of the specifications of the manufacturers listed on the

labels; or 2) Defendants did not have any test data to confirm the 303 THF Product always had the

necessary and advertised performance properties and the viscosity, pour point or additive levels

that met all manufacturers’ specifications or that were needed for a fluid suitable for use in

consumers’ equipment.

       52.      At no point in time, on the label of the 303 THF product or otherwise, did

Defendants tell purchasers the truth, including that:

             a. The “303” designation is obsolete, an essential ingredient in the formula was

                banned in the 1970s, and there is no known 303 specification against which to test

                the fluids offered for sale;

             b. The 303 THF Product contained a “down-treated” additive package;




                                                 11

         Case 4:19-cv-01038-DGK Document 1 Filed 12/30/19 Page 11 of 38
             c. The 303 THF Product was made with products that were not suitable for use in

                blending a tractor hydraulic fluid, including poor quality base oils, waste oil, line

                flush or used motor oil;

             d. Defendants’ test data did not confirm all of the 303 THF Product met all

                manufacturers’ specifications;

             e. Defendants have no idea whether all of the 303 THF Product they offered for sale

                met the requirements of, has acceptable anti-wear and performance properties, or

                is suitable for use in tractors or other equipment;

             f. The 303 THF Product may expose purchasers’ equipment to increased wear and

                damage; and,

             g. Use of the 303 THF Product would cause damage to purchasers’ equipment, such

                as damage to the spiral gear in the drive, excessive wear, seal leakage, high pump

                leakage, and damage from deposits, sludging and thickening.

       53.      Instead, the 303 THF Product was deceptively offered for sale as a fluid containing

quality base oils, sufficient additives, and meeting the obsolete and unavailable “303”

specification. Defendants continued to manufacture, market and sell the 303 THF Product

throughout the United States even after learning of the reasons for the stop sale actions taken by

the states of Missouri, Georgia and North Carolina and even after learning about the adverse testing

those states performed on the 303 THF Product.

               Plaintiffs’ Experience with Defendants’ Advertising and Products

       54.      In the time period from 2013 to present, Plaintiffs each purchased Defendants’ 303

THF Product.




                                                  12

         Case 4:19-cv-01038-DGK Document 1 Filed 12/30/19 Page 12 of 38
       55.     As with all Members of the Class, Plaintiffs each purchased Defendants’ 303 THF

Product based upon the label representations set forth above.

       56.     During the Class Period, Plaintiff Ellen Allicks d/b/a Allicks Excavating purchased

Defendants’ 303 THF Product in Princeton, Illinois.

       57.     During the Class Period, Plaintiff Arno Graves purchased Defendants’ 303 THF

Product in Baxter Springs, Kansas.

       58.     During the Class Period, Plaintiff Roger Bias purchased Defendants’ 303 THF

Product in Hurricane, West Virginia.

       59.     During the Class Period, Plaintiff David Guest purchased Defendants’ 303 THF

Product in Headland, Alabama.

       60.     During the Class Period, Plaintiff Shawn Hornbeck purchased Defendants’ 303

THF Product in Leawood, Kansas.

       61.     During the Class Period, Plaintiff Larry Muhs purchased Defendants’ 303 THF

Product in Berryville, Arkansas.

       62.     During the Class Period, Plaintiff Ron Nash purchased Defendants’ 303 THF

Product in Baxter Springs, Kansas.

       63.     During the Class Period, Plaintiff Brian Nelms purchased Defendants’ 303 THF

Product in Tuscaloosa, Alabama.

       64.     During the Class Period, Plaintiff Wayne Rupe purchased Defendants’ 303 THF

Product in Ottumwa, Iowa.

       65.     During the Class Period, Plaintiff Adam Sevy purchased Defendants’ 303 THF

Product in Shawnee, Kansas.




                                               13

        Case 4:19-cv-01038-DGK Document 1 Filed 12/30/19 Page 13 of 38
       66.     During the Class Period, Plaintiff Anthony Shaw purchased Defendants’ 303 THF

Product in Byron, Georgia.

       67.     During the Class Period, Plaintiff Rusty Shaw purchased Defendants’ 303 THF

Product in Byron, Georgia.

       68.     During the Class Period, Plaintiff Tim Sullivan purchased Defendants’ 303 THF

Product in Kevil, Kentucky.

       69.     During the Class Period, Plaintiff Robert Thiry purchased Defendants’ 303 THF

Product in Magnolia, Texas.

       70.     During the Class Period, Plaintiff Todd Vohs purchased Defendants’ 303 THF

Product in Louisburg, Kansas.

       71.     During the Class Period, Plaintiff Robert Wither purchased Defendants’ 303 THF

Product in Hurricane, West Virginia.

       72.     As a result of Defendants’ manufacturing and offering the 303 THF Product for

sale in Texas and throughout the United States, Plaintiffs and Class Members purchased a tractor

hydraulic fluid that was falsely and deceptively offered for sale as a “303” fluid that contained

quality base oils and additives, met required specifications and was safe for use in equipment when,

in reality, the fluid offered was of uncertain quality, lacked adequate viscosity and additives, had

a value much less than the price offered for sale, and was likely to expose equipment to increased

risk of wear and damage.

       73.     Plaintiffs reasonably relied upon Defendants’ representation that the fluid was a

“303” fluid and, upon Defendants’ own labeling, statements and advertisements concerning the

particular qualities and benefits of the O’Reilly 303 THF Product.




                                                14

         Case 4:19-cv-01038-DGK Document 1 Filed 12/30/19 Page 14 of 38
       74.     Based upon these representations, all reasonable       purchasers would consider

Defendants’ 303 THF Product to be suitable for use in tractors and other equipment and would not

have any understanding or way to know that Defendants’ 303 THF Product was of uncertain

quality, lacked adequate viscosity and additives, had a value much less than the price offered for

sale, and/or that use of Defendants’ 303 THF Product would cause all equipment to suffer

increased wear and damage.

       75.     A reasonable consumer would consider Defendants’ labeling, statements and

advertisements when looking to purchase a tractor hydraulic fluid. As a result of using Defendants’

303 THF Product, Plaintiffs and Class Members: (a) paid a sum of money for a product that was

not as represented; (b) received a lesser product than labeled, advertised and marketed; (c) were

deprived of the benefit of the bargain because the 303 THF Product was different than what

Defendants represented; (d) were deprived of the benefit of the bargain because the 303 THF

Product had less value than what was represented; (e) did not receive a product that measured up

to their expectations as created by Defendants; and (f) suffered damage to their equipment,

including but not limited to excessive wear, leakage in the seals, exposure to spiral gear damage,

improper and poor shifting, wear and damage to the wet brakes, high pump leakage, and damage

from deposits, sludging and thickening.

       76.     When Defendants manufactured, named, labeled, marketed, advertised,

distributed, and sold Plaintiffs and Class Members their 303 THF Product, Defendants knew or

should have known that product (1) did not meet manufacturer specifications and was not

acceptable for use as hydraulic fluid, transmission fluid, and gear oil in older tractors and other

equipment; (2) was not an adequate substitute for and did not satisfy John Deere’s JD-303

specifications and/or designation; (3) was not adequate to provides extreme pressure and anti-wear



                                                15

        Case 4:19-cv-01038-DGK Document 1 Filed 12/30/19 Page 15 of 38
protection for tractor transmission, axles and hydraulic pumps; (4) was not adequate to protect

against rust and corrosion; and (5) was not appropriate for use in equipment of Allis-Chalmers,

Massey Ferguson, White, Allison, Case, International Harvester, Oliver, John Deere 303, Duetz,

Ford and Caterpillar. From at least late 2017 through the present, Defendants have known that

three (3) states have banned the sale of Defendants’ 303 THF Product because of deceptive and

misleading labeling and because the fluid was likely to expose purchasers’ equipment to increased

wear and damage.

       77.     Plaintiffs used the 303 THF Product in the manner in which Defendants advised it

could and should be used.

       78.     As a result of Defendants’ 303 THF Product not meeting specifications as labeled,

advertised, marketed, warranted, and promised, Defendants acted in a negligent manner, breached

express and implied warranties, were unjustly enriched, and fraudulently or negligently induced

Plaintiffs and Class Members to purchase their products through material misrepresentations.

       79.   Defendants’ manufacture, labeling, and sale of O’Reilly 303 Tractor Hydraulic

Fluid was deceptive and misleading in at least the following respects:

               (a) Defendants’ use of John Deere’s “303” designation in the name of the product

                   is deceptive and misleading. The O’Reilly 303 product is not a John Deere

                   product, does not use John Deere 303’s formula and cannot meet the

                   specifications for John Deere 303. Defendants packaged their O’Reilly 303

                   product in the yellow bucket with illustrations of modern tractors and

                   equipment, and used and traded on the John Deere name, so as to further the

                   deceive and mislead and create impression that the 303 THF Product was a




                                               16

        Case 4:19-cv-01038-DGK Document 1 Filed 12/30/19 Page 16 of 38
       legitimate tractor hydraulic fluid that met the specifications for John Deere 303

       and other John Deere equipment.

    (b) Defendants placed a deceptive and misleading statement on the product label

       by claiming that John Deere 303 is one of the specifications for which O’Reilly

       303 is “[s]uitable as a replacement fluid for the following manufacturers where

       a tractor hydraulic fluid of this quality is recommended.”

    (c) Defendants placed a deceptive and misleading statement on the product label

       by listing ten (10) other manufacturers as those for which O’Reilly 303 THF is

       “[s]uitable as a replacement fluid for the following manufacturers where a

       tractor hydraulic fluid of this quality is recommended,” without specifying the

       equipment/specifications purportedly met for each of those ten (10)

       manufacturers or exactly where the product is “recommended.”

    (d) Defendants engaged in deceptive and misleading conduct in failing to provide

       any notice, disclaimer, or warning on the label that the O’Reilly 303 THF

       Product is for use only in older tractors and equipment and/or in providing an

       inadequate notice, disclaimer, or warning.

    (e) Defendants placed a deceptive and misleading statement on the product label

       by listing manufacturers of equipment in which the O’Reilly 303 THF Product

       purportedly may be used, when in reality the product does not meet many of

       the specifications for the listed manufacturers’ modern or older model

       equipment.




                                    17

Case 4:19-cv-01038-DGK Document 1 Filed 12/30/19 Page 17 of 38
      (f) Defendants made a deceptive and misleading statement on the product label by

         representing that the O’Reilly 303 THF Product is “formulated to resist

         leakage.”

      (g) Defendants made a deceptive and misleading statement on the product label

         when claiming that the O’Reilly 303 THF Product “[c]ontains advanced

         detergent/dispersant, anti-wear, anti-rust, and anti-foam additives.”

      (h) Defendants made a deceptive and misleading statement on the product label

         when claiming that the O’Reilly 303 THF Product “is a true multi-service oil

         providing excellent performance for the majority of hydraulic, wet brake and

         transmission requirements of most equipment manufacturers.”

      (i) Defendants made a deceptive and misleading statement on the product label

         when claiming that the O’Reilly 303 THF Product “provides excellent results

         for:

                         Brake Squawk
                         PTO clutch performance
                         Rust protection
                         Water sensitivity
                         Extreme pressure anti-wear properties
                         Foam suppression

      (j) Defendants made a deceptive and misleading statement on the product label

         when claiming the O’Reilly 303 THF Product was formulated to be a tractor

         hydraulic fluid when, in fact, the 303 THF Product was made with component

         products that were not suitable for use in blending a tractor hydraulic fluid,

         including poor quality base oils, waste oil, line flush or used motor oil.

80.    The conduct listed in paragraph 79(a)-(j) constitutes deceptive business practices.




                                       18

 Case 4:19-cv-01038-DGK Document 1 Filed 12/30/19 Page 18 of 38
       81.     This action is brought by Plaintiffs against Defendants to recover all money paid

by Plaintiffs and Class Members to Defendants for purchase of the O’Reilly 303 THF Product

which was labeled, marketed, advertised, and sold in the dishonest, misleading, and deceptive

manners noted herein, for recovery of the damage caused to equipment owned by Plaintiffs and

the Class Members, for punitive damages, attorneys’ fees, costs, and for all other remedies

available to those aggrieved by Defendants’ conduct.

       82.     This action is also brought by Plaintiffs for class-wide injunctive relief to prohibit

Defendants from continued sales of the O’Reilly 303 THF Product labeled in such a manner.

                               CLASS ACTION ALLEGATIONS

       83.        Plaintiffs bring this Class Action pursuant to Rule 23 of the Federal Rules of

Civil Procedure, on behalf of themselves and on behalf of a Class as defined below to redress the

wrongful conduct of Defendants in connection with their manufacturing, marketing, and sale of

the 303 THF Products.

       84.     Plaintiffs seek, on behalf of themselves and all others similarly situated, relief for

Defendants’ negligence, breach of warranty, unjust enrichment, fraudulent and negligent

misrepresentations, and for their violations of various statutes.

       85.     Plaintiffs thus seek certification of the following Class of similarly situated persons:

               All persons and other entities who purchased O’Reilly 303 Tractor
               Hydraulic Fluid in any State in the United States, other than Missouri,
               during the Class Period.

       86.     The Class Period is determined by the longest applicable statute of limitations under

the law of the state in which a unit of O’Reilly 303 Tractor Hydraulic Fluid is purchased with

respect to claims for breach of warranty, fraud, unjust enrichment, personal property damage, and

for violation of any applicable consumer protection statute permitting class-wide relief.


                                                 19

         Case 4:19-cv-01038-DGK Document 1 Filed 12/30/19 Page 19 of 38
       87.      Also excluded from the Class are those persons and entities who purchased the

O’Reilly 303 Tractor Hydraulic Fluid product for resale.

       88.      Also excluded from the Class are Defendants, including any parent, subsidiary,

affiliate or controlled person of Defendants, Defendants’ officers, directors, agents, employees and

their immediate family members, as well as the judicial officers assigned to this litigation and

members of their staffs and immediate families.

       89.      The 303 THF Product at issue was sold across the United States through retailers.

Class Members may be identified, in whole or in part, through use of sales receipts, affidavits, or

through sales records.

       90.      The proposed Class is so numerous that joinder of all Class Members is

impracticable. Although the exact number and identity of the Class is not known at this time, there

are thousands of Members in the proposed Class.

       91.      There are questions of fact and law common to the Class which predominate over

questions affecting only individual Class Members. The questions of law and fact common to the

proposed Class arising from Defendants’ actions include, without limitation, the following:

             a. The components and qualities of Defendants’ 303 THF Product, and the
                cost to Defendants to manufacture, distribute, market and sell their 303 THF
                Product;

             b. Whether Defendants were unjustly enriched;

             c. Whether Defendants were negligent;

             d. Whether Defendants breached the express warranties provided with regard
                to the 303 THF Product;

             e. Whether Defendants breached the implied warranty of merchantability with
                regard to the 303 THF Product;

             f. Whether Defendants breached the implied warranty of fitness for particular
                purpose with regard to the 303 THF Product;

                                                 20

         Case 4:19-cv-01038-DGK Document 1 Filed 12/30/19 Page 20 of 38
             g. Whether Defendants deliberately failed to disclose material facts to
                consumers regarding the quality of the 303 THF Product and the obsolete
                nature of the product and the specifications the product claimed to meet;

             h. Whether Defendants’ manufacturing, labeling, advertising, marketing,
                and/or sale of their 303 THF Product was deceptive, unfair, and/or dishonest
                as alleged above;

             i. Whether Defendants’ O’Reilly 303 THF Product was being labeled,
                advertised and marketed as alleged above;

             j. Whether Defendants’ 303 THF Product in actuality was as alleged above;

             k. Whether Defendants studied or tested their labeling and the effect of the
                labeling on consumers’ perceptions, and whether Defendants studied the
                susceptibility of consumers who might purchase tractor hydraulic fluid;

             l. Whether Defendants’ representations regarding their 303 THF Product were
                false and made knowingly by Defendants;

             m. Whether Defendants’ representations were false and made negligently by
                Defendants; and,

             n. Whether use of the 303 THF Product caused and/or exposed equipment to
                damage.

       92.      The representative Plaintiffs’ claims are typical of those of the putative Class

because each purchased Defendants’ 303 THF Product and was similarly treated.

       93.      Plaintiffs are each an adequate representative of the putative Class because each’s

interests do not conflict with the interests of other Members of the Class. The interests of the other

Class Members will be fairly and adequately protected by Plaintiffs, and by their counsel who have

extensive experience prosecuting complex litigation and class actions.

       94.      A Class Action is the appropriate method for the fair and efficient adjudication of

this controversy. It would be impracticable, cost prohibitive, and undesirable for each Member of

the Class to bring a separate action. In addition, the presentation of separate actions by individual

Class Members creates the risk of inconsistent and varying adjudications, establishes incompatible

                                                 21

         Case 4:19-cv-01038-DGK Document 1 Filed 12/30/19 Page 21 of 38
standards of conduct for Defendants, and/or substantially impairs or impedes the ability of Class

Members to protect their interests. A single Class Action can determine, with judicial economy,

the rights of the Members of the Class.

       95.       A Class Action is superior with respect to considerations of consistency, economy,

efficiency, fairness and equity, to other available methods for the fair and efficient adjudication of

this controversy.

       96.       Class certification is also appropriate because Defendants have acted or refused to

act on grounds generally applicable to the Class. The Class Action is based on Defendants’ acts

and omissions with respect to the Class as a whole, not on facts or law applicable only to the

representative Plaintiffs. All Class Members who purchased Defendants’ products were treated

similarly. Thus, all Class Members have the same legal right and interest in relief for damages

associated with the violations enumerated herein.

       97.       Class certification is also appropriate for class-wide injunctive relief pursuant to

Rule 23(b)(2).

       98.       Plaintiffs assert in Counts I through VIII, below, the following claims on behalf of

themselves and the Class:

                    •   Count I – Negligence

                    •   Count II – Breach of Express Warranty

                    •   Count III – Breach of Implied Warranty of Merchantability

                    •   Count IV – Breach of Implied Warranty of Fitness for Particular Purpose

                    •   Count V – Unjust Enrichment

                    •   Count VI – Fraud/Misrepresentation

                    •   Count VII – Negligent Misrepresentation


                                                  22

         Case 4:19-cv-01038-DGK Document 1 Filed 12/30/19 Page 22 of 38
                      •   Count VIII – Consumer Protection Act Violations

                                               COUNT I
                                              (Negligence)

       99.    Plaintiffs incorporate by reference all preceding paragraphs of this Class Action

Complaint as if fully set forth herein.

       100.    Defendants owed a duty of at least reasonable care to the purchasers of their 303

THF Product, including a duty to use reasonable care in the manufacture, sampling, testing,

labeling and marketing of the finished 303 THF Product.

       101.    Defendants breached this duty by the acts and omissions alleged herein, including

but not limited to:

               a. Distribution and use of misleading labeling information regarding the

                      303 THF Product qualities and OEM specifications met by product;

               b. Failing to adequately warn and instruct purchasers about the true nature

                      of the 303 THF Product and potential harm to equipment caused by use

                      of the 303 THF Product in equipment for which it does not meet

                      specifications;

               c. Failing to adequately ensure the 303 THF Product manufactured and

                      sold met the advertised specifications;

               d. Using component products not suitable for use in blending a tractor

                      hydraulic fluid, including poor quality base oils, waste oil, line flush or

                      used motor oil;

               e. Failing to utilize adequate testing and other controls to ensure the 303

                      THF Product met the advertised specifications; and,




                                                    23

         Case 4:19-cv-01038-DGK Document 1 Filed 12/30/19 Page 23 of 38
               f. Instituting    and/or   allowing   careless    and   ineffective   product

                   manufacturing protocols.

       102.        As a result of Defendants’ negligence, Defendants’ 303 THF Product had

contents and additives that varied, were unknown, were obsolete, did not possess the claimed

protective characteristics, exposed purchasers’ equipment in increased wear and damage and/or

did not meet one or more of the manufacturers’ specifications.

       103.    Defendants’ negligence caused or contributed to cause injuries and damages to

Plaintiffs and the Class Members, caused Plaintiffs’ and the Class Members’ equipment to suffer

harm and damage, including wear, damage and leakage in the seals, and exposure to damage in

the spiral gear in the drive, improper and poor shifting, wear and damage to the wet brakes, high

pump leakage, and damage from deposits, sludging and thickening. Defendants’ negligence also

caused or contributed to cause Plaintiffs and the Class Members to overpay for a product that was

worthless and/or worth much less than the sale price.

       104.    Plaintiffs and Class Members are thus entitled to an award of compensatory

damages, prejudgment interest and post-judgment interest.

       105.    Defendants’ conduct was grossly negligent and showed a complete indifference to

or conscious disregard of the rights of others, including Plaintiffs and Class Members, such that

punitive damages are thus warranted.

                                           COUNT II
                                  (Breach of Express Warranty)

       106.    Plaintiffs incorporate by reference all preceding paragraphs of this Class Action

Complaint as if fully set forth herein.

       107.    Plaintiffs and Class Members purchased Defendants’ 303 THF Product.




                                                24

         Case 4:19-cv-01038-DGK Document 1 Filed 12/30/19 Page 24 of 38
       108.    As set forth above, Defendants made common statements of facts regarding quality

and use in the name and on the label of the 303 THF Product.

       109.    The common statements Defendants made in the name and on the label of the 303

THF Product were made to induce Plaintiffs and Class Members to purchase the 303 THF Product

and/or were a material factor in inducing Plaintiffs and Class Members to purchase the 303 THF

Product, and therefore became part of the basis of the benefit of the bargain and an express

warranty.

       110.    As set forth above, the THF 303 Product did not conform to the statements of

Defendants. As a result, Plaintiffs and the Class Members did not receive goods as warranted by

Defendants.

       111.    Defendants have received from Plaintiffs timely notification of the defects in their

THF 303 Product.

       112.    The failure of the THF 303 Product to conform to the statements of Defendants has

caused injury and damage to Plaintiffs and Class Members.

                                         COUNT III
                       (Breach of Implied Warranty of Merchantability)

       113.    Plaintiffs incorporate by reference all preceding paragraphs of this Class Action

Complaint as if fully set forth herein.

       114.    Defendants directly or indirectly sold the 303 THF Product to Plaintiffs and Class

Members for use as described above.

       115.    As set forth above, at the time Defendants sold the 303 THF Product, the product

was not fit for its ordinary use and the use described by Defendants.

       116.    Plaintiffs and Class Members used the 303 THF Product for its ordinary purpose

and the use described by Defendants.

                                                25

         Case 4:19-cv-01038-DGK Document 1 Filed 12/30/19 Page 25 of 38
       117.    Defendants have received from Plaintiffs timely notification of the defect in their

303 THF Product.

       118.    The failure of the 303 THF Product to be fit for their ordinary purpose has cause

injury and damage to Plaintiffs and Class Members.

                                       COUNT IV
               (Breach of Implied Warranty of Fitness for Particular Purpose)

       119.    Plaintiffs incorporate by reference all preceding paragraphs of this Class Action

Complaint as if fully set forth herein.

       120.    Defendants directly or indirectly sold the 303 THF Product to Plaintiffs and Class

Members for use as described above.

       121.    As set forth above, at the time Defendants sold the 303 THF Product, the product

was not fit for its particular purpose of use as universal hydraulic fluid for tractors and/or other

equipment.

       122.    Defendants knew or should have known of the use for which the 303 THF Product

was purchased.

       123.    Plaintiffs and Class Members reasonably relied upon Defendants’ judgment that

the 303 THF Product was fit for use as universal hydraulic fluid for tractors and/or other

equipment.

       124.    When the THF Product was sold by Defendants, it was not fit for such use as

universal hydraulic fluid for tractors and/or other equipment.

       125.    Defendants have received from Plaintiffs timely notification of the defect in their

303 THF Product.

       126.    The failure of the 303 THF Product to be fit for its particular purpose has caused

injury and damage to Plaintiffs and Class Members.

                                                26

         Case 4:19-cv-01038-DGK Document 1 Filed 12/30/19 Page 26 of 38
                                              COUNT V
                                          (Unjust Enrichment)

            127.   Plaintiffs incorporate by reference all preceding paragraphs of this Class Action

Complaint as if fully set forth herein.

            128.   As a result of Defendants’ deceptive, fraudulent, and misleading naming, labeling,

advertising, marketing, and sales of the 303 THF Product, Plaintiffs and the Class Members

purchased Defendants’ 303 THF Product and conferred a benefit upon Defendants by purchasing

obsolete and harmful tractor hydraulic fluid, which benefit Defendants appreciated and accepted.

            129.   Those benefits were obtained by Defendants under false pretenses because of

Defendants’ concealments, misrepresentations, and other deceptive, misleading, and unfair

conduct relating to the 303 THF Product.

            130.   Defendants were enriched at the expense of Plaintiffs and other Class Members

through the payment of the purchase price for Defendants’ 303 THF Product.

            131.   As a direct and proximate result of Defendants’ wrongful conduct and unjust

enrichment, Plaintiffs and Class Members have suffered damages in an amount to be determined

at trial.

            132.   Under the circumstances, it would be against equity and good conscience to permit

Defendants to retain the ill-gotten benefits that they received from Plaintiffs and the other Class

Members, in light of the fact that the 303 THF Product purchased by Plaintiffs and the other Class

Members was not what Defendants represented it to be. Thus, it would be inequitable or unjust

for Defendants to retain the benefit without restitution to Plaintiffs and the other Class Members

for the monies paid to Defendants for the 303 THF Product.




                                                   27

             Case 4:19-cv-01038-DGK Document 1 Filed 12/30/19 Page 27 of 38
       133.    By reason of the foregoing, Defendants should be required to account for and

disgorge all monies, profits, and gains which they have obtained at the expense of Plaintiffs and

Class Members.

                                          COUNT VI
                                 (Fraudulent Misrepresentation)

       134.    Plaintiffs incorporate by reference all preceding paragraphs of this Class Action

Complaint as if fully set forth herein.

       135.    Defendants made representations regarding their 303 THF Product, as set forth

above, including without limitation the representations that the 303 THF Product was fit to be used

in older tractors and other equipment, that the 303 THF Product met specifications, and that the

303 THF Product provided certain qualities, results and benefits.

       136.    Defendants’ representations set forth above, including without limitation the

representations that the 303 THF Product was fit to be used in older tractors and other equipment,

that the 303 THF Product met specifications, that the 303 THF Product provided certain qualities,

results and benefits, and Defendants’ failure to inform consumers of the true nature of the product

and the obsolete specifications, were false and made knowingly by Defendants, and were therefore

fraudulent.

       137.    Defendants’ representations as set forth above, including without limitation the

representations that the 303 THF Product was fit to be used in older tractors and other equipment,

and that the 303 THF Product met specifications, that the 303 THF Product provided certain

qualities, results and benefits, and Defendants’ failure to inform consumers of the true nature of

the product and the obsolete specifications, were made by each Defendant with the intent that

Plaintiffs and other Class Members rely on such representations.




                                                28

         Case 4:19-cv-01038-DGK Document 1 Filed 12/30/19 Page 28 of 38
        138.    Defendants’ representations as set forth above, including without limitation the

representations that the 303 THF Product was fit to be used in older tractors and other equipment,

that the 303 THF Product met specifications, that the 303 THF Product provided certain qualities,

results and benefits, and Defendants’ failure to inform consumers of the true nature of the product

and the obsolete specifications, were made by each Defendant despite knowing the representations

were false at the time the representations were made, and/or without knowledge of the truth or

falsity of the representations.

        139.    Defendants’ representations and omissions were material to the purchase of the 303

THF Product.

        140.    Plaintiffs and Class Members relied on Defendants’ representations, and such

reliance was reasonable under the circumstances.

        141.    Defendants’ conduct as set forth herein with regard to the name, labeling, marketing

and sale of the 303 THF Product constitutes fraud on Plaintiffs and all Class Members.

        142.    Plaintiffs and Class Members have been economically damaged by Defendants’

fraudulent conduct with regard to the marketing and sale of the 303 THF Product.

        143.    As a direct and proximate result of Defendants’ illegal conduct, Plaintiffs and Class

Members have suffered ascertainable losses of money and other damages.

        144.    Defendants’ conduct as described herein was intentional and/or in reckless

disregard for the rights of Plaintiffs and other Class Members.

        145.    Defendants’ conduct is such that an award of punitive damages against each

Defendant is appropriate.

                                          COUNT VII
                                  (Negligent Misrepresentation)

        146.    Plaintiffs incorporate by reference all preceding paragraphs of this Class Action

                                                 29

         Case 4:19-cv-01038-DGK Document 1 Filed 12/30/19 Page 29 of 38
Complaint as if fully set forth herein.

       147.    Defendants made representations regarding their 303 THF Product, as set forth

above, including without limitation the representations that the 303 THF Product was fit to be used

in older tractors and other equipment, that the 303 THF Product met specifications and that the

303 THF Product provided certain qualities, results and benefits.

       148.    Such representations were made by Defendants with the intent that Plaintiffs and

the Class Members rely on such representations in purchasing Defendants’ 303 THF Product.

       149.    Such representations were material to Plaintiffs’ and the Class Members’ purchases

of Defendants’ 303 THF Product.

       150.    Such representations were false.

       151.    Defendants failed to use ordinary care and were negligent in making and/or

allowing to be made the representations set forth above.

       152.    Plaintiffs and the Class Members relied on such representations and such reliance

was reasonable under the circumstances.

       153.    Plaintiffs and Class Members have been economically damaged by Defendants’

negligent conduct with regard to the marketing and sale of the 303 THF Product.

       154.    As a direct and proximate result of Defendants’ negligent conduct, Plaintiffs and

Class Members have suffered ascertainable losses of money.

                                        COUNT VIII
                                 (Consumer Protection Statutes)

       155.    Plaintiffs incorporate by reference all preceding paragraphs of this Class Action

Complaint as if fully set forth herein.

       156.    This count is brought pursuant to the respective consumer protection statutes of

Alaska, Arizona, California, Connecticut, Florida, Hawaii, Idaho, Illinois, Indiana, Kansas,

                                                  30

         Case 4:19-cv-01038-DGK Document 1 Filed 12/30/19 Page 30 of 38
Kentucky, Maine, Massachusetts, Michigan, Minnesota, Nebraska, New Hampshire, New Mexico,

New York, North Carolina, North Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, Rhode Island,

South Dakota, Texas, Vermont, Washington, West Virginia, Wisconsin, and Wyoming.

       157.    Defendants sold the obsolete and harmful 303 THF Product throughout the United

States during the Class Period.

       158.    In selling their THF Product and by virtue of the conduct set forth above,

Defendants have used deception, fraud, false pretense, misrepresentation or the concealment,

suppression or omission of material facts, either expressly or by implication.

       159.    Defendants intentionally and knowingly used deception, false pretense, false

promise, misrepresentation and/or concealment of material facts regarding the 303 THF Product

with intent to mislead Plaintiffs and Class Members.

       160.    At all times material hereto, it was reasonably foreseeable that Plaintiffs and others

similarly situated would rely on the false and fraudulent statements made by Defendants. Said

reliance has caused Plaintiffs and other Class Members who are similarly situated, to be damaged.

       161.    Defendants’ conduct alleged herein violated the Alaska Unfair TradePractices and

Consumer Protection Act, AS § 45.50.471 et seq., and any related administrative regulations.

       162.    Defendants’ conduct alleged herein violated the Arizona Consumer Fraud Act,

A.R.S. §§ 44-1522 et seq.

       163.    Defendants’ conduct alleged herein violated the California Consumers Legal

Remedies Act, Cal. Civ. Code §§ 1770 et seq., the California Unfair Competition Law, Cal. Bus.

& Prof. Code §§ 17200 et seq., and/or the California False Advertising Law, Cal. Bus. & Prof.

Code §§ 17500.1 et seq.




                                                31

        Case 4:19-cv-01038-DGK Document 1 Filed 12/30/19 Page 31 of 38
          164.   Defendants’ conduct alleged herein violated the Connecticut Unfair Trade Practices

Act, Conn. Gen. Stat. Ann. §§ 42-110(a) et seq.

          165.   Defendants’ conduct alleged herein violated the Florida Deceptive and Unfair

Trade Practices Act, Fla. Stat. §§ 501.201 et seq. and/or the Florida Misleading Advertising statute,

Fla. Stat. § 817.41 et seq.

          166.   Defendants’ conduct alleged herein violated the Hawaii Unfair Practices and Unfair

Competition Act, HRS § 480-1 et seq.

          167.   Defendants’ conduct alleged herein violated the Idaho Consumer Protection Act,

I.C. §§ 48-601 et seq.

          168.   Defendants’ conduct alleged herein violated the Illinois Consumer Fraud and

Deceptive Practices Act, 815 ILCS 505/1 et seq.

          169.   Defendants’ conduct alleged herein violated the Indiana Deceptive Consumer Sales

Act, Ind. Code §§ 24-5-0.5-1 et seq.

          170.   Defendants’ conduct alleged herein violated the Kansas Consumer Protection Act,

Kan. Stat. Ann. §§ 50-634 et seq.

          171.   Defendants’ conduct alleged herein violated the Kentucky Consumer Protection

Act, K.R.S. §§ 367.110 et seq.

          172.   Defendants’ conduct alleged herein violated the Maine Unfair Trade Practices Act,

5 M.R.S.A. §§ 205-A et seq., the Uniform Deceptive Trade Practices Act, 10 M.R.S.A. §§ 1211

et seq.

          173.   Defendants’ conduct alleged herein violated the Massachusetts Regulation of

Business Practice and Consumer Protection Act, Mass. Gen. L. Ch. 93A, §§ 9 et seq.




                                                 32

           Case 4:19-cv-01038-DGK Document 1 Filed 12/30/19 Page 32 of 38
       174.    Defendants’ conduct alleged herein violated the Michigan Consumer Protection

Act, M.C.L. §§ 445.901 et seq.

       175.    Defendants’ conduct alleged herein violated the Minnesota Uniform Deceptive

Trade Practices Act, Minn. Stat. §§ 325D.44 et seq.

       176.    Defendants’ conduct alleged herein violated the Nebraska Consumer Protection

Act, Neb. Rev. Stat. §§ 59-1601 et seq., the Nebraska Uniform Deceptive Trade Practices Act,

Neb. Rev. Stat. §§ 87-301 et seq.

       177.    Defendants’ conduct alleged herein violated New Hampshire’s Regulation of

Business Practices for Consumer Protection, N.H. Rev. Stat. § 358-A:l et seq.

       178.    Defendants’ conduct alleged herein violated the New Mexico Unfair Trade

Practices Act, N.M. Stat. § 57-12-1 et seq.

       179.    Defendants’ conduct alleged herein violated New York General Business Law §§

349 and 350.

       180.    Defendants’ conduct alleged herein violated the North Carolina Unfair and

Deceptive Trade Practices Act, N.C. Gen. Stat. §§ 75-1.1 et seq.

       181.    Defendants’ conduct alleged herein violated the North Dakota Unfair Trade

Practices Law, N.D. Cent. Code §§ 51-10-01 et seq., and any related administrative regulations.

       182.    Defendants’ conduct alleged herein violated the Ohio Consumer Sales Practices

Act, ORC § 1345.01 et seq.

       183.    Defendants’ conduct alleged herein violated the Oklahoma Consumer Protection

Act, OK ST T. 15 § 751 et seq.

       184.    Defendants’ conduct alleged herein violated the Oregon Unlawful Trade Practices

Act, OR ST 646.605 et seq.



                                               33

        Case 4:19-cv-01038-DGK Document 1 Filed 12/30/19 Page 33 of 38
       185.    Defendants’ conduct alleged herein violated the Pennsylvania Unfair Trade

Practices and Consumer Fraud Law, 73 Pa. Stat. Ann. §§ 201-1 et seq.

       186.    Defendants’ conduct alleged herein violated the Rhode Island Unfair Trade

Practices and Consumer Protection Act, R.I.G.L. §§ 6-13.1-1 et seq.

       187.    Defendants’ conduct alleged herein violated the South Dakota Deceptive Trade

Practices and Consumer Protection Act, S.D. Codified Laws §§ 37-24-1 et seq.

       188.    Defendants’ conduct alleged herein violated the Texas Deceptive Trade Practices

Consumer Protection Act, Tex. Bus. & Com. Code §§17.41 et. seq.

       189.    Defendants’ conduct alleged herein violated the Vermont Consumer Fraud Act, 9

V.S.A. §§2451 et seq.

       190.    Defendants’ conduct alleged herein violated the Washington Consumer Protection

Act, RCW 19.86.010 et seq.

       191.    Defendants’ conduct alleged herein violated the West Virginia Consumer Credit

and Protection Act, W. Va. Code § 46A-6-101 et seq.

       192.    Defendants’ conduct alleged herein violated the Wisconsin Deceptive Trade

Practices Act, Wis. Stat. § 100.18(1) et seq.

       193.    Defendants’ conduct alleged herein violated the Wyoming Consumer Protection

Law, W.S. §§ 40-12-101 et seq.

       194.    As a direct and proximate result of Defendants’ violations, Plaintiffs and other

members of the Class have been injured in an amount to be established at trial.

       195.    As a further result of Defendants’ violations, Plaintiffs and Class Members are

entitled to an order enjoining such future conduct and such other orders and judgments which may




                                                34

         Case 4:19-cv-01038-DGK Document 1 Filed 12/30/19 Page 34 of 38
be necessary to disgorge Defendants’ ill-gotten gains and to restore Plaintiffs and Class Members

any money paid for the 303 THF Products.

       196.    The actions of Defendants were done willfully, intentionally and with reckless

disregard for harm that would be caused to Plaintiffs and other Class Members who are similarly

situated, and Defendants’ conduct warrants imposition of exemplary damages to deter Defendants,

and others in similar circumstances, from committing such actions in the future.

       197.    Plaintiffs have standing to pursue this she has suffered actual economic damage as

a proximate result of Defendants’ actions as set forth herein.

       198.    An award of punitive damages is also appropriate.

       WHEREFORE, Plaintiffs, on behalf of themselves and the Class described in this Class

Action Complaint, respectfully request that:

           A. The Court certify the Class pursuant to Rule 23 of the Federal Rules of Civil

               Procedure, and adjudge Plaintiffs and counsel to be adequate

               representatives thereof;

           B. The Court enter an Order requiring each Defendant to pay actual and

               punitive damages to Plaintiffs and the other Members of the Class;

           C. The Court enter an Order awarding Plaintiffs, individually and on behalf of

               the other Members of the Class the expenses and costs of suit, including

               reasonable attorneys’ fees and reimbursement of reasonable expenses, to

               the extent provided by law;

           D. The Court enter an Order awarding to Plaintiffs, individually and on behalf

               of other Members of the Class pre-and post-judgment interest, to the extent

               allowable; and,



                                                35

         Case 4:19-cv-01038-DGK Document 1 Filed 12/30/19 Page 35 of 38
            E. The Court enter an Order for such other and further relief as may be just

                  and proper.

                                   DEMAND FOR JURY TRIAL

        Plaintiffs and Class Members hereby demand a jury trial on all issues of fact and damages

in this action.

                                DESIGNATION OF PLACE OF TRIAL

        Plaintiff and Class Members hereby designate the United States District Court for the

Western District of Missouri, Kansas City, as the place of trial.



Date: December 30, 2019                Respectfully submitted,


                                              HORN AYLWARD & BANDY, LLC


                                              BY:     /s/ Thomas V. Bender
                                                      Thomas V. Bender, MO Bar #28099
                                                      Dirk Hubbard, MO Bar #37936
                                                      2600 Grand, Ste. 1100
                                                      Kansas City, MO 64108
                                                      (816) 421-0700
                                                      (816) 421-0899 (Fax)
                                                      tbender@hab-law.com
                                                      dhubbard@hab-law.com


                                              WHITE, GRAHAM, BUCKLEY,
                                              & CARR, L.L.C

                                              BY:____/s/ Bryan T. White_________
                                                    William Carr. MO Bar #40091
                                                    Bryan T. White MO Bar #58805
                                                    19049 East Valley View Parkway
                                                    Independence, Missouri 64055
                                                    (816) 373-9080 Fax: (816) 373-9319
                                                    bcarr@wagblaw.com
                                                    bwhite@wagblaw.com

                                                 36

         Case 4:19-cv-01038-DGK Document 1 Filed 12/30/19 Page 36 of 38
                            CLAYTON JONES, ATTORNEY AT LAW

                            BY:____/s/ Clayton A. Jones______________
                                  Clayton Jones         MO51802
                                  P.O. Box 257
                                  405 W. 58 Hwy.
                                  Raymore, MO 64083
                                  Office: (816) 318-4266
                                  Fax: (816) 318-4267
                                  claytonjoneslaw.com


                            LUNDBERG LAW FIRM, P.L.C.

                            BY:     /s/ Paul D. Lundberg_______
                                   Paul D. Lundberg, IA Bar #W00003339
                                   600 Fourth St., Suite 906
                                   Sioux City, Iowa 51101
                                   Tel: 712-234-3030
                                   paul@lundberglawfirm.com


                            BEASLEY, ALLEN, CROW
                            METHVIN, PORTIS & MILES, P.C.

                            By: /s/ Rhon E. Jones
                                    Rhon E. Jones, AL
                                    Tucker Osborne, AL
                                    218 Commerce St.
                                    Montgomery, AL 36104
                                    Rhon.Jones@BeasleyAllen.com


                            EMERSON FIRM, PLLC

                            BY: /s/ John G.. Emerson_____
                                    John G. Emerson, TX Bar No. 06602600
                                    830 Apollo St.
                                    Houston, TX 77058
                                    Tel: (800) 551-8649
                                    Fax: (501) 286-4659
                                    Email: jemerson@emersonfirm.com




                              37

Case 4:19-cv-01038-DGK Document 1 Filed 12/30/19 Page 37 of 38
                            BOLEN ROBINSON & ELLIS, LLP


                            By:      /s/ Shane M. Mendenhall
                                   Jon D. Robinson
                                   Joshua Rohrscheib
                                   Shane M. Mendenhall – ARDC No.
                                   6297182
                                   Zachary T. Anderson - ARDC No. 6329384
                                   202 S. Franklin St., 2nd Floor
                                   Decatur, IL 62523
                                   Phone: 217-429-4296
                                   Fax: 217-329-0034
                                   Email: smendenhall@brelaw.com
                                   Email: zanderson@brelaw.


                            BRYANT LAW CENTER, P.S.C.


                            By:    /s/ Mark P. Bryant
                                      Mark. P. Bryant
                                      N. Austin Kennady
                                      P.O. Box 1876
                                      Paducah, KY 42002-1876
                                      Phone: (270) 442-1422
                                      Fax: (270) 443-8788
                                      Mark.bryant@bryantpsc.com
                                     Austin.kennady@bryantpsc.com


                            GRIFFITH LAW CENTER, PLLC


                            BY:    /s/ Travis A. Griffith
                                   Travis A. Griffith, WVSB No. 9343
                                   One Bridge Place
                                   10 Hale Street, Suite 203
                                   Charleston, WV 25301
                                   T: (304) 345-8999
                                   F: (304) 345-7638
                                   E: travis@protectingwv.com

                            ATTORNEYS FOR PLAINTIFFS
                            AND CLASS MEMBERS



                              38

Case 4:19-cv-01038-DGK Document 1 Filed 12/30/19 Page 38 of 38
